Order unanimously affirmed, without costs. Memorandum: In this article 78 proceeding petitioner appeals from an order which denied, after reargument, its application to examine before trial two of respondent’s commissioners. The motion was brought pursuant to CPLR 3102 (subd. [f]). It should have been brought pursuant to CPLR 408 since this is a special proceeding and not an action. In either event the trial court properly exercised its discretion in denying disclosure and we affirm its order. (Appeal from order of Monroe Special Term in article 78 proceeding to review denial of license.) Present — Moule, J. P., Simons, Mahoney, Goldman and Witmer, JJ.